         Case 1:20-mc-00248-PAE Document 22 Filed 10/29/20 Page 1 of 2




Stuart A. Krause, Esq.
Daniel P. Rubel, Esq.
Daniel Park, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas
New York, New York 10036
(212) 223-0400
Attorneys for Proposed Third-Party Intervenors
Mivne Real Estate (K.D.) Ltd., Darban Investments Ltd.,
Mirland Development PLC, Muse Holdings Ltd., Tova Fishman,
and Fishman Holdings North America, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE:
                                                     Case No.: 1:20-mc-00248-PAE
APPLICATION OF JOSEPH BENKEL, ADV.
FOR THE ASSETS OF THE BANKRUPT, MR.
ELIEZER FISHMAN I.D. NO. 030302657 FOR
AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782,
                                  Applicant.




                                  NOTICE OF MOTION

              PLEASE TAKE NOTICE that, upon the accompanying Declaration of Daniel

Rubel, dated October 29, 2020, Declaration of David Zvida dated October 29, 2020, Declaration

of Roman Rozental dated October 28, 2020, Declaration of Anat Menipaz dated October 29,

2020, Declaration of Ohad Shapira dated October 28, 2020, Declaration of Tova Fishman dated

October 29, 2020, Declaration of Achiad Harel dated October 28, 2020, Declaration of Theodore

Metzger dated October 29, 2020, and the Memorandum of Law, dated October 29, 2020, Tova

Fishman (“Ms. Fishman”), Mivne Real Estate (K.D.) Ltd. (“Mivne”), Darban Investments Ltd.

(“Darban”), Mirland Development PLC (“Mirland”), Muse Holdings Ltd. (“Muse”), and

Fishman Holdings North America, Inc. (“Fishman Holdings,” and collectively, the
            Case 1:20-mc-00248-PAE Document 22 Filed 10/29/20 Page 2 of 2




“Intervenors”), by and through their counsel, move this Court before the Honorable Paul A.

Engelmayer, at the United States District Court, 40 Foley Square, New York, New York for an

Order permitting Intervenors to intervene in Joseph Benkel, Adv.’s Application for Discovery

pursuant to 28 U.S.C. § 1782 (the “Petition”) and upon intervention denying the Petition in its

entirety.


                  PLEASE TAKE FURTHER NOTICE that any opposing affidavits and answering

memoranda shall be served within the time provided by Local Civil Rule 6.1.


Dated:      New York, New York
            October 29, 2020
                                               ZEICHNER ELLMAN & KRAUSE LLP

                                           By: /s/Stuart A. Krause_________________
                                              Stuart A. Krause
                                              Daniel P. Rubel
                                              Daniel Park
                                              Attorneys for Proposed Third-Party Intervenors
                                                Mivne Real Estate (K.D.) Ltd., Darban
                                                Investments Ltd., Mirland Development PLC,
                                                Muse Holdings Ltd., Tova Fishman, and
                                                Fishman Holdings North America, Inc.
                                              1211 Avenue of the Americas
                                              New York, New York 10036
                                              (212) 223-0400

To:      TROUTMAN PEPPER HAMILTON SANDERS LLP (BY ECF)
         875 Third Avenue
         New York, New York 10022
         Aurora Cassirer, Esq.
         aurora.cassirer@troutmansanders.com

         POLSINELLI PC (BY ECF)
         600 Third Avenue, 42nd Floor
         New York, NY 10016
         Jason A. Nagi, Esq.
         jnagi@polsinelli.com


4822-6966-2919, v. 1
